                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


BRENDA J. COOPER, et al.

vs.                                         Civil Action Nos.:    4:16-cv-52-DMB-JMV


MERITOR, INC., et al.

                                            ORDER

       The Court having considered the current status of this case finds the Case Management
Order deadlines should be and are hereby amended as follows:


       Event                                                                  Date
 1.    Summary Judgment Motion deadline                                       2/24/20
 2.    Opposition to Summary Judgment Motion deadline                         3/24/20
 3.    Reply in support of Summary Judgment Motion deadline                   4/10/20
 4.    Pretrial Statement Due                                                 TBD
 5.    Final Pretrial                                                         TBD
 6.    Trial                                                                  TBD

       Only one consolidated motion for summary judgment may be filed by the Meritor
Defendants (Meritor, Inc., Rockwell Automation, Inc., and The Boeing Company), only one
consolidated motion for summary judgment may be filed by Textron, and only one consolidated
motion for summary judgment may be filed by the plaintiffs. Each summary judgment motion
filed may not exceed a total of 12 pages, excluding exhibits. For any summary judgment motion
filed, the original and reply memorandum briefs together may not exceed a total of 55 pages.
Any opposition memorandum may not exceed 55 pages.
               SO ORDERED this 12th day of December, 2019.

                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
